Exhibit 21 List of Subsidiaries of Rockwell Collins, Inc. Name State/Country of Incorporation Air Routing International Limited United Kingdom Air Routing International, L.P. Texas Air Routing LP, LLC Delaware Airfuel, L.P. Texas AR Group GP, L.L.C. Texas Collins Radio Company Iowa Collins Aviation Maintenance Services Shanghai Limited China Ensambladores Electronicos de Mexico, S. de R.L. de C.V. Mexico Flight Services de Mexico, S. de R.L. de C.V. Mexico Intertrade Limited Iowa Kaiser Optical Systems, Inc. Michigan Kaiser Optical Systems SARL France Maine Electronics, Inc. Delaware NLX Holding Corporation Delaware RICOMP Claims Management Corp. Delaware Rockwell Collins Aerospace & Electronics, Inc. Delaware Rockwell Collins Asia-PAC Holdings LLC Delaware Rockwell Collins Australia Pty Limited Australia Rockwell Collins Business Services, LLC Delaware Rockwell Collins Canada Inc. Canada Rockwell Collins Charitable Corporation Delaware Rockwell Collins Control Technologies, Inc. Delaware Rockwell Collins Employee Disaster Assistance Corporation Delaware Rockwell Collins doBrasil Ltda. Brazil Rockwell Collins Deutschland GmbH Germany Rockwell Collins Deutschland Holdings GmbH Germany Name State/Country of Incorporation Rockwell Collins Deutschland Services GmbH Germany Rockwell Collins EUMEA Holdings SAS France Rockwell Collins European Holdings S.à r.l. Luxembourg Rockwell Collins Flight Services, Inc. Delaware Rockwell Collins France SAS France Rockwell Collins Global Logistics Solutions LLC Delaware Rockwell Collins Government Systems (Canada), Inc. Canada Rockwell Collins Hong Kong Limited Hong Kong Rockwell Collins (India) Enterprises Private Limited India Rockwell Collins India Private Limited India Rockwell Collins In-Flight Network Company Delaware Rockwell Collins International Financing S.à r.l. Luxembourg Rockwell Collins International Holdings S.à r.l. Luxembourg Rockwell Collins International, Inc. Texas Rockwell Collins Leasing LLC Delaware Rockwell Collins (Shanghai) Avionics Trading Company Limited China Rockwell Collins Simulation & Training Solutions LLC Delaware Rockwell Collins Systems International, Inc. Delaware Rockwell Collins Network Enabling Software, Inc. Pennsylvania Rockwell Collins Optronics, Inc. California Rockwell Collins Prescription Center, Inc. Delaware Rockwell Collins Public Safety Solutions, Inc. Delaware Rockwell Collins Satellite Communications Systems, Inc. Georgia Rockwell Collins Services Company Delaware Rockwell Collins Southeast Asia Pte. Ltd. Singapore Rockwell Collins Support Company Delaware Rockwell Collins Sweden AB Sweden Rockwell Collins Technologies LLC Delaware Rockwell Collins UK Financing LLP United Kingdom Name State/Country of Incorporation Rockwell Collins UK Limited United Kingdom Rockwell Collins Visual Display Systems Limited United Kingdom Rockwell Collins Vision Systems, Inc. California Rockwell Collins, Inc. Nevada SEOS Group Limited United Kingdom SEOS Group Holdings Limited United Kingdom Wilkens Weather Technologies, L.P. Texas ZAO Rockwell Collins Russia
